OFFICE     OF THE ATTORNEY          GENERAL           OF TEXAS
                                 AUSTIN
GROVER
     SELLERS
ATTORNEY
      QENCRAL

 Honorrblo     CherlO8 Ii. Thaob8ld
 County Attemw
 G.1n.t.a wuntr
 oelvo.ton, Tour




                                                             our opinior on th.


                                                        at     it8   ngul4r
                                                        01. 4        p.g.    253)
                                                              ml0n    r0r
                                                             tt.. oontaning
                                           d not Eon than  100,000
                                           the 16.t &il%WdiIl6$?*dWal
                                            thrlv lr no dirtriot at-
                                           ornoy porrorma the but108
                                   4 618trlot .ttornoy. (chhptor
                                                 thr oounty at-
                                                 o ua ty
                                                       ll6tub -
                             rldlthazwron  t& laulr l  ppllaclblo

                      8h m u o o d mo wn   la   l 88mb.r   of        tha Yortp
                     ialaturo    nprrrunting       Oclv88tOn          County
        whl.h ,o*otod th. rbtoto            rbi0-0a          toa
            whartly I rul ham mm v8oen.i~.or arri8knt.
        in thla oifior and Mr. Breua lr anxlour to bo appoinkb
        .I 60. OS tb, ~...l.t.nt. and X .m lg no a b to
                                                      lolp oint-
        lng    him and it 18 hl. lnkntlon to rrrigc~hlr A.6i81.0
        tiv.    po.ltlm la LJi.lr ent h. 1. lULi(Stble t@ b. •~
        p o inte& la a ia tawnt
                a .          ma             ty
                                             lttornay           en& y       objort   Fo
Eon. Charles ii.Th@obold,            page 2

       writing you is to rvrpottully request your opinion
       lr ho lo 8llglblo In rlos ot th. prorlolon of Artiolo
       3, iMotion 18 of th. Gtoto Con~tltution.
          '1 toko tho libmrtg ot onolo8ine  0 oopy of M
       opinion i3003-A written by the Ho.. William ~.obrou,tho
       then attomoy Qonorol 0r Texas, on AU&tiOt26th 1937.
       As you on   lu8re on l88lotoat oounty lttornoy Ia ro-
       quir0d   to kk0        th0   0rri0i0i   00th   OS 0rri00.
          *I rlll bo vary gntotul to gou it you rlU. klidly
    . odrt.. PI ii EF. 13r~i~ni. lli&lblo t. be OppOintOd    On
      088i8t8nt oountr lttornoy otter his ro8lgnotion     00 0
      mmbor   0r tha Forty-ninth Lo~iol0tux-e.~
       Artiolo 331 of         Vernon*8
                                     htmototod         Gilil    St8tutoo      nods   08
r0110w.1




      m     ooth. and Op~intment. alull b. XWOOrdOd and
      dewoltod in the oouaty al.rk*8 0rri00.w (undorrooring
       ouio)
          at,    3902    of   Y. A. C. S., &WNidO.             in   part   8. fOll‘JW:

         q#ha.ver any dlatriot. oounty or rmoiaot orrioor
      ghglf reatiro tho oervioeo Of d.DUtl.8. SSSiotSnt. or
      olerkg ln tho ~erromonoo ot his dutlo. ho oh011 OPPXX
      10 the COiUItYcOSUni88iOner8'court of hza ocw%tY for
       autmrity   to ODDOiAt  lUOh doPutl.8. . ..i.tont.* or
       olerks.  stating  by 8WOm ODRliOSti@O thS QuabSr nS*dSdv
      Iho ,,,,.ltlato bo tllle4 and the amOUnt to b. mida soid
      applioatlon shall k OOOOmROnlOd by l ..tftmSnt .bowti
      tiii&WObOble rOO.~~t. t?Om tOS8, O--loll 1. on6 ooiapon-
                                                 10 the ri.001
      ration to bo oolleotod by sold ottloo durio-
                   DrObOblS d~sbumoiamtr which .holl in&ado
                                                                                                                  373
                                                            ‘I



lion. Char168 U. Theobald,                          ME. 3

       no ooae 8h.11 the Conmi88lonor8~ Court or on$ as&or
       thrroot           lttOJRtoR lnSluen.0
                                   t         th.                           oppoiatimat          0s oIl#
       parson 08 doputp                      08810tont           or olark kr w                 otrp.
       UDon the entry 0i buoh ordrr thr orri0ors asp4         g
       for 8uOh l881 8t0nt8.   aoputieb or olerks amu ba
       authorload to lDDO~t thomt n'Wid8d th St801 QO        4 m-
       pnaotloa   b h o ll
                         not axo@bd th8 ~lLLoul MOtW bor8in-
       otter I(rt out,   Th. oOiaWm88tion    whloh may be OUowed
       to the dOwti88,    oo~otont8     or 018rka o.ovo noaoa for
       their oorvloo8 lhell bo 0 r8OsOIiOble one. not to oxoeed
       >hO fOuOWmK                 OSOulltbt


             "h. In aountlr. having 0 popul.tlon 0s sixty
       thou00n4 and one 60,001) and not more thOn one ~hundnd
       thouoon(l (100,000 inhobltontr,   first assistant or
       0u0r beDutY not to orore    hrntr-rour   ffundred[&&OO.OO)-
       Dollars par 8nnui~; Othero88lotont8


       our 0 inion NO. O-5893 hold that   'Artioles 331 and 3902
must be eonsi ddrod and oonotruod togmthor.m   W quota from 8aid
opinion as rouow0r
            *Art1010 331, Veraon*a Annototwl Civil 3totute8,
       provides, In Orrr0t, that oountg      ottorney8,     by oon..nt
       of tha OOa.i%..~on.C.'oOuTt, 8hol.lhavc powor to 8p-
       pOht iII Writing one or more 088i8tMt8,         not    t6 oroood
       arms, for the&r ro8~otlre     oouatlea,     rho   sb.oLl  hon
       thtasaw powers,l  uthorlt~ sad qu8liri00tio2ib 08 their
       prinolpolr, at uhhooowill thoy,@Loll      hold 0rri00.        Ar-
       tiole       331     uoo     OnSated           in 1891,        06d      Opplied         Or@      to   tho
       l~~OintDUBt           0s         o.oi.toat           OOUntJ    lttoraep8.               utio10
       3902,      vimaon*a              Annototad           ClriL    Btatut*o,           08
                                                                                      omendrd,
       is   later ltotutm
            0             xwgordlng the                                     sppointumat 0s deputies,
       orsiotonto or o&rib br Patriot,                                      oouaty or preoinot ot-
       tiorrs.     Artlol..    331 an& 3902 must b OOAbiCtO~dMd
       oonrtruod     together,    In rior of those statutes, it is
       OUT OpiIkiOn,that O88iOtOnt8 Of th* COUitY AttOXWY        Of
       nuI;,“,“nty     must bo oppolatad in oompUoaoo with 8.14
                            Conoldwln              togothor,
                                                       tb     it 18
                                                               two   rtotuteo
       0~       ORkriOa,         thrt      itbi0t3mi0n    0s tb
                                                    f 8 ahin         tbr
       oommis8ionero~       to dotav&n* the numbor 0s l0018-
                                        court
       tonto to bo l  ~~Ob lt#d,
                              00   in th. dlsorrtion    Of OOid
       oourt mey b8 prolw.   St0t.d another WOy, tit&St RPftiM
tioo.Ghorlo8 ;i.Theobald,          page o

     0s art1010 331 lloitlng the number or o8olstanto that
     amy bo appolntrd lo no longor oppllcoble, hoimrer,ths
     other portions or krtiolo 331 ore sppii0Oblo 0fiatb
     a8al8tsat8 auat oomp4  with thr ~rorlalon8 0s said
      statute."

      The aorty-ninth LsgiolotUr. (Senate Bill MO. 123 page 244)
amended ATtlole 3902, oupro, by adding theret th8 rolfowing~
             "9.  The Commisrion~rr~ COui?t la heroby outhorlzed,
      whoa in their judgment the tinonolol ooadition or tha
      oounty sad the a.oaa 0s the d.pUti.8, o..l.tonto and
      olrrkr   0s 04  dlotriot, oounty or pmOinOt    orrlolrr&AD-




      Tho Party-ninth Legl8loture ols0 poosed q,ouae Bill Ro. 798
and provided that the prorialona of said Aot should be oumilatlve
of ;rrtlole 3902, V. A. c. 9.
     WI   quote   from   Ii.   B. wo.   798 as ~ollowa:

                                 *El. a. 130. 798

      *Aa   Aot   providing tor thr oppointmbnt of 08e18tant oounty
            ottorney8   in countle8 horin. 0 population or sixty
            thousand and one (60,001) and not loore than on. &ua-
            ared thouo8n6 (100,000) inhabitants   oooording  to tJm
            lost preoedlng Pederol   Can8u8 ln aouutlor where there
            la not a dl8triot ottornayand in oountfoa     when tho
            oounty   attorney perform the duties or oouaty ottornay
            and dlatrlot attorneyiprOVi6i.W ror thr moth04 or
            thmir oppolntaontj prorldlng ror their oomp.nootionj
            prwldlng for cwtola     roporto ah4 opplioati0ho; pro-
            riabg th8 pzvvl8ion8 0s thla hot ore oumulrtloe or
            Artlole 3902, ~evl~ed Civil stotutoo of TMOO, 1925,
            and deolaring       on liiwrgenoy~



           Ceotlon 1, I,oOu owotle. Of this State having0
      population or sixty thouoond and oao (60,001) and not more
      than on. hundred thousand (100,000) lhhsbltsnts, aooord4
      t0 th. last preoedlng Ioderol Census, tho OoUaty 8ttOm.Yo
Eon. Charlea ii. Theobald,     page 5

     in lwh oouotlea whIoh do not have a 6IatrIot attorney,
     an&   wham thr o o unty lttornoy    parfornu  the dutloa of
      oouaty   rttorwy ana aibtriot     attorney, th0 00unty   at-
     torney    in ruoh countlab 8hall apply     to the oounty oom
     aiaaIonera~ oourt of hi8 oounty for authority ta appotnt
     luoh laalatant o o ua ty lttornoya    18 h8 may mpulm     in the
     p0rrormmoo 0r hi8 autfeb be lueh oounty attorney            stating
     by aworn 8pplloatIon tha number n00aaa,        the poaltion to
     be fIlla bAa the amount to be pbia. ,%a16 applicmtlon
     ahall ba loocwqmnlaa by a rtataaent        ahowing t!m probable
     rooOiptr-   frop rb08, oommlaalana ma oocnpmaatIon to b0
     oolleoted by raid orriae during th0 rlaoal year ana tha
     probable dlaburuaenta whloh ahall inolubo all ulatioa




           *8eo. 2.   Tha provlaIo5a 0r   this   liot  am   ouaulatIvr
     or Artdole 3902 Of tha ;iWfard Civil        Statute‘
                                                   oi Telab of
    1925, aa ibii0naea. And In nonlaa ahall b0 005bia~r0a aa a
    liraitrtlon05 the other powwe aAa authority or tha Coni-
    iulaalonera~Court therain pmaoribod.
          5soo. 3. The rb0t that there ia not now any air-
    tlnotlon In the aalarlea iOr aaaIatant oounty attorney8
    In oountlra harlng a oounty attorney prfo?sIrq the
    autka or a oowtg         attorney aa a dfbtrfot attorney
    irent thoaa oountlea havI5g oount attor5aya perro66
    tha dutira OS oouuty attornsy 05 iy, In oountlem when
    then la now a dirtrlot attorney perrolming the autiea
    0r ruoh, ana the forthar rO0t or the orowaeaoondition
    0r the oalandar oreats a n r no r g sno ybAa l5 Iaperativr
    publlo nroerrfty       @bat ths COnbtitutiORbl   ati8 FbqUirin6
    bulb to bo read 011 thna l~rral daya in 8bOh EOUH               bb
    aw~ndod,        and the aamd la horuby bUbpAab&,      and that thib
    A0t ahau ta k l      r00t and b0 in r0r0a rrorn 8ad arter its
                         e
    perugo,    anil   it I8 80 0-0t0a.*
        A oaretul rvaafng or the 19kO Federal Conaua reveal8 that
tha proriaiona of the laat puotsd Act am epplloablLeto Qalvaafon,
aU000b,    s;psfth, G~VIJ~OA, C(IBA0IOn and ZiiOhitb COWtieD.
                                                                                                   376


 Bon. Charlob8. Thoobalb, pas@ ‘6

          To aotwul5e whether bm Brownla l  llglbla ror thm 0rri00
  $0 whloh ho aaplrma, wm iwmt now look to the Coaatitution or thll
  State;    Artlolm IU, smatlon 18 or the Tmsar uonatItution reada
; I5 part   aa roilmn




           The qentloa'that w mrmt now OOAoiaS?           la whmthmrthe mnolu-
‘~unto     or     the wi0e      or tralatuit Count  Athrnoy    or Gmlvmaton
 ~~~ty&xam~               hmrm bmmn iaoraaard   dur    the tmra ot Reprsaenta-
                        trortdkbUt0      bfX.~O-,   We brm    leaPliOdthsth@
 la   dealroo;        0r beln6Hrat AaaIatant      Cou&tyAttOrAby    0r aria
 CouEtY.

       Prior to tha Aota or the 69th Lmgtalature, Rqubr       seaaIon,
 1945, the salary oi the Plrat Aaalatant Couaty Attommy      Of Gal-
 veston County oauldnot rxoeed the luai ot $2,400.90 pr anma.
 (Se8  SOOT Co Ark  3902, V. A c . s.,    luprm.) Thb C9th LagIal.a-
 tura mnimnamd Art. 3902, luprme,by SadiAg    thoreto t;ootIon9, and
 bald saotlon wotia ba appliooblo to the salary or the ylrmt
 AaaiataAtCounty                    or Qalrsaton County uora It not ror
                             AttOrAey                                                            the
 raot that tho aasn            Lagimlrtwe       al80 emoted        Ii.   B. kio. 796.        Thm
 lastwAtIoE~d hot, whloh la lppltoabla to Galrmmton County,
 provlaea thmt thm o0qmnaatlon    0r Aamiatmnt qounty htpnc;
 *hell not lr a r r ;23600.00
                    d        per roar.  p oareful 8tuQlr
 or then above atatutaa mwmlb   th Coaalaalonarm~                          court     wan
 authorltad  by the LeRlaZotu3?at0 WCthO  lalmrlra                              Or namlm~ant
 puntx AttorAeXb not to lxoeoa omrtmlnasxLmwik
                                             miDDunt*.
           IA     OMAeOtiOA with       th8   lmbt    StatWbnt     w      Oal&    your   OttOn-
 tlon to thm oaa8            0r sari AstonI va.        Jonea,20 Tms. 32, whenin
 tha oourt ~141
                    loglal.atura nimf grant muthorltr
                   vyia                                 aa umll aa
           give OQJMUA~B,  Mid  aOt8  dOnO UUdW   it8 lUthO~~tr  am
           a@ validbe ii doneln obrdleno~       to ita oonuaandm. &Or
           i* a *tat&o, whoam l    oaplrta mxaarrtloaana appllaatlon
                             eot mmttmr      I8 by it8    provlafaaa       mada to
                             ho mamrAt or Do50 other            body, 8 dale6atIon
           br     le~lalmtlrrpmrrr            Tha   diboretioD    &ixwm to thm
           lxmroiaa OS thm po*rr aonf~md                  by the lmw but net
           to ato         the law itarlr.*   (Thin        dootrlno oitad with
           approval        in JohnroE Va. Martin,         12 9. tie 321 aAd
           st8plea va. ua50  Cowrty, 211 s. 8. 569, and roil0d
           Ln stat0 iiiyhway3apt. va. Gorhaa, 162 Sa W. (26) 9%)
 .   ,’
                                                                                                             377


iion.Charlesii.Tbobald,                                       plrer7

     Thus, uadort@8 hOl&ia& Ot the BbOVb ait+    baam WMt~Ver
amount the ConnnlaaIonera~ court flxmm 48 thm amlarg of the Tlrat
Ammiatbnt County httornoy  or Gmllmmton Gounty Is rirea by tIrtu*
or bAa under authority of an bat or tha legIalaturm, ana muoh
lmcwt 80 ilrmd by lbglalstiva  authority is mqulvblbnt to, or la
aa ?a114 aa if tlxbd In obedienoe                                      to a bpbolrlo   lagialatlvm          ooin-
BMAd.

              In rlow or,tha lomgOIng
                                  authorltlea wo think that II tha
            Court
CctaadaaIonara~                                        of Gmlvomton
                                      CountJ Ilua thb salary ot thm
Ilrmt Aaaiatant   County Attornmy   at a bum in l x o ea a of the mrxlinufa
amount   prorldea ror In sro, 4 or hrt. 3902, lup r a ,    ( ;;24 00   .00
                                                                      per
aaacu) then the lawlumm~ta of the Ofiiw would be lnoraaaed by
vlrtuo 0r ‘A Aot paaaed by the 49th L8gIalatara        0r whloh tir. BrOmn
wan a imrnb*rrstated     aAothmr ray, Ir’tho Co6nm&malokorm~     Court or
GalvmmtoA   oounty lnorbaaoa the ablbry ror thb orrioa or Piret
AaaImtant county AttOImy     0r da    Gounty in **ebb or 32400.00 per
year, It la oar opinion that tbm un&rlinaa portlana 0r Sec. 18 or
Art1010 111 uolrld runder Hr. Brolm i.nrl1gibl.a ror amid 0rri00, FIFIA
though ha might malgn aa a aambet or thm Lsgialrture.           ~owover,  tr
the ComaImalonara~ court Zlrba the salary of the lflrat AaalmtaAt
County Attorney at $Y+GOrOG per a~~ua, or lean, then It la our
opinion that Kr, Brown oould rmmlgn em a uwaber or the Leglblaturb
ena qualiry ror bald 0rri0h

      I                                                                             Your8   very   truly,


          4    ‘,.   I~